COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  IN THE INTEREST OF X. E. V., A                  §               No. 08-21-00096-CV
  CHILD,
                                                  §                 Appeal from the
                    Appellant,
                                                  §                165th District Court

                                                  §             of El Paso County, Texas

                                                  §              (TC# 2019DCM2502)

                                            ORDER

       The Court hereby GRANTS Appellant’s Pro Se Motion for Access to Appellate Record.

The Court is providing a hard copy of the appellate record, which consists of 2 volumes of the

Clerk’s Record, and 5 volumes of the Reporter’s Record, via U. S. mail, addressed to the Warden

of the El Paso County Jail Annex, 12501 Montana Avenue, El Paso, TX 79938, for use by

Appellant XY. The record forwarded to Appellant includes exhibits that have been filed. The

Warden or designated custodian of records shall make this record available to the appellant for

purposes of preparing her appellate brief. The hard copy of this record does not need to be returned

to this Court.

       Further, the Appellant’s brief is due 30 days from date of receipt of this Order.

       IT IS SO ORDERED this 8th day of September, 2021.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.